El Juez
Asociado Señor Negrón García
emitió la opinión del Tribunal.
H-í
El Ministerio Público acusó a Pablo Pérez Velázquez de asesinato en primer grado, tentativa de asesinato, agre-sión agravada, amenazas e infracción a los Arts. 8 y 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 418 y 416.
Al amparo de la Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, Pérez Velázquez notificó la defensa de es-tado mental transitorio. Art. 32 del Código Penal.(1)
El Tribunal de Primera Instancia, Sala de Carolina (Hon. Eliadís Orsini Zayas, Juez), no admitió dicha de-fensa debido a que estaba fundamentada en testimonios del personal de evaluaciones y servicios del Programa de Salud Mental Correccional, mientras Pérez Velázquez es-tuvo sumariado. Concluyó que evidencia así originada no era pertinente al amparo de las Reglas 18 y 19 de Evidencia, 32 L.P.R.A. Ap. IV. Pérez Velázquez reiteró su anuncio y que además, en apoyo de su defensa, presentaría como perito contratado al Dr. Luis A. Escabí Pérez.
En certiorari, el Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Salas Soler y Negroni Cintrón, Jue-ces) revocó. Autorizó la presentación del testimonio del Dr. Antonio Capó Mártir, sicólogo del referido programa, y otras evaluaciones allí realizadas. El Ministerio Público *781acató dicho dictamen, y oportunamente solicitó al tribunal de instancia una orden para evaluar a Pérez Velázquez con su propio perito, el psiquiatra Dr. Raúl López Menéndez, quien en ese momento había cesado de prestar servicios en el aludido Programa de Salud Mental Correccional. Argu-mentó que sin esa evaluación se afectaría el derecho a pre-pararse adecuadamente y estar en igualdad de condiciones para rebatir o aceptar la prueba del estado mental transi-torio de Pérez Velázquez, por voz de sus tres (3) peritos.
Con la oposición de Pérez Velázquez, el tribunal de ins-tancia accedió y le ordenó coordinar con el Ministerio Pú-blico su disponibilidad y evaluación psiquiátrica con el doctor López Menéndez. En reconsideración, el tribunal se sostuvo y declaró sin lugar los planteamientos formulados sobre alegados problemas éticos y conflictos de interés del doctor López Menéndez. Concluyó que no existía conflicto alguno ni aspectos de confidencialidad que proteger. Aclaró que el doctor López Menéndez jamás entrevistó al imputado mientras estuvo confinado sumariamente. Pérez Velázquez acudió al Tribunal de Circuito de Apelaciones, el cual confirmó. Inconforme presentó este recurso.
Ante nos reproduce su contención. En esencia, aduce que la orden del tribunal de instancia viola su derecho a no incriminarse y a estar debidamente asistido de un abogado durante todas las etapas críticas del proceso. Invoca el Art. II, Sec. 11 de nuestra Constitución, L.P.R.A., Tomo 1, las Enmiendas Quinta y Sexta de la Constitución federal, y la Regla 74 de Procedimiento Criminal, supra. Ajuicio suyo, no debe permitirse la evaluación por el doctor López Me-néndez, bajo contrato con el Departamento de Justicia, pues fue Director del Programa de Salud Mental Correccional. Aunque dicho galeno no lo entrevistó, nos postula que según el esquema de “equipo multidisciplina-rio” del programa, prestó allí servicios psiquiátricos, gene-rando ello un serio conflicto de intereses. Revisamos.
*782II
Ante la defensa de estado mental transitorio, ¿puede obligarse a un acusado ser evaluado por un perito del Mi-nisterio Fiscal? ¿Qué medidas debemos adoptar para pro-teger sus derechos?
El Art. II, Sec. 11 de nuestra Constitución, supra, ed.1982, pág. 308, establece, en lo pertinente, que “[n]adie será obligado a incriminarse mediante su propio testimonio”. En el pasado, en múltiples ocasiones hemos sostenido la constitucionalidad de los requisitos de la notificación de la defensa de incapacidad mental o de coartada de la Regla 74 de Procedimiento Criminal, supra. Como se sabe, ésta exige que en determinado término la notifique al tribunal y al Ministerio Fiscal, y suministre el nombre y la información personal de los testigos y documentos que la apoyan. También le requiere informar los hospitales y las fechas en que recibió tratamiento y/o los médicos que lo atendieron.
Así, en Pueblo v. Tribunal Superior, 101 D.P.R. 133, 136 (1973) —al igual que en Pueblo v. Tribunal Superior, 92 D.P.R. 116 (1965) — (2) resolvimos que la citada Regla 74 no violaba el privilegio a la no autoincriminación; tampoco el debido procedimiento de ley ni un juicio justo. Explicamos que ella responde al imperativo de “poner al Ministerio Público en condiciones de confrontarse con una defensa de coartada o locura. Usualmente estas defensas se presentaban en el juicio sin tiempo suficiente para que el fiscal investigara los hechos, verificara la certeza de los *783mismos y se preparara adecuadamente para refutarlos . Pueblo v. Tribunal Superior, supra, pág. 136.
En Pueblo v. Rosaly Soto, 128 D.P.R. 729 (1991), aclaramos ciertas dudas acerca de la admisibilidad de la información suministrada por el acusado a Fiscalía. Decidimos que dicha información no podía ser utilizada por el Ministerio Fiscal cuando el acusado retiraba su defensa, o no presentaba la prueba sobre esa defensa, que lo llevó a suministrar esa información. Inspirados en la Regla 12.1(f) de Procedimiento Criminal federal, 18 U.S.C.,(3) resolvimos que “únicamente puede hacer uso de —y presentar en evidencia— prueba obtenida como consecuencia de la aplicación de las disposiciones de la citada Regla 74 de Procedimiento Criminal, cuando el imputado de delito efectivamente presenta la defensa de coartada durante el proceso. La solución contraria, repetimos, atentaría contra la cláusula constitucional que protege a todo acusado contra la autoincriminación”. (Énfasis en el original suprimido y énfasis suplido.) Pueblo v. Rosaly Soto, supra, págs. 743-744.
HH HH
Reafirmamos esos pronunciamientos y la constituciona-lidad de la citada Regla 74. Ahora bien, es claro que su lenguaje no cubre expresamente la situación de autos. Guarda silencio: ni provee ni prohíbe al Ministerio Fiscal evaluar a un acusado.
En las propias reglas, la normativa que más se aproxima a la orden del tribunal de instancia es la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sobre la *784capacidad mental de un acusado para ser procesado y el procedimiento para determinarla. Su inciso (a) dispone que el tribunal, motu proprio, designe uno o varios peritos para que lo examinen y presten testimonio sobre su estado mental en ese momento (procesabilidad). Al igual que la citada Regla 74, tampoco la Regla 240 de Procedimiento Criminal, supra, dispone evaluar la posible inimputabilidad del acusado al momento de los alegados hechos delictivos.(4) Estamos, pues, ante una laguna que nos obliga repasar someramente el origen de la referida Regla 74.
Esta provino de la See. 1016 del Código Penal de California, 50A Cal.Penal Code sec. 1016 (West 1985). Similar a la nuestra, allá el acusado tiene que notificar la defensa antes de comenzar el juicio, pero a diferencia, no dispone sobre información que tiene que notificar al Ministerio Fiscal. Al amparo de la See. 1026, 50A Cal.Penal Code sec. 1026 (West 1985), se juzga al acusado presumiendo su sa-nidad mental al momento de los hechos. Si se le encuentra culpable, procede que el mismo Jurado o uno nuevo determine si estaba o no incapacitado mentalmente cuando los cometió. Respecto a la evidencia, la Sec. 1027(a), 50A Cal. Penal Code sec. 1027 (West 1985), ordena al tribunal “se-leccionar y nombrar tres (3) psiquiatras o sicólogos licen-ciados que tengan grado doctoral en sicología y al menos cinco (5) años de experiencia postgraduada en diagnóstico y tratamiento de desórdenes emocionales y mentales, para examinar al acusado e investigar su estado mental”. (Tra-ducción nuestra.)

El Código de California ordena la evaluación del acu-sado por un perito; pero distinto a lo acontecido en el caso de autos, es seleccionado y nombrado por el propio tribunal, no por el Ministerio Fiscal.

*785En el ámbito federal, la citada Regla 12.2(c) provee que, a moción del Fiscal, se ordene al acusado someterse a una evaluación. Esa evaluación psicológica o psiquiátrica sobre la determinación de existencia de locura al momento del delito, será ante un evaluador designado por el tribunal —tiene que ser un psiquiatra licenciado o certificado, o un sicólogo clínico— o si el tribunal lo cree necesario por más de uno, quien oportunamente le rendirá un informe con ciertas especificaciones y copias a las partes. 18 U.S.C. sees. 4244 y 4247.
Además, dicha Regla 12.2(c), en protección de los dere-chos del acusado, preceptúa que
... [n]inguna declaración hecha por el acusado en el curso de la evaluación, provista por esta regla, siendo esta evaluación con o sin consentimiento del acusado; ningún testimonio por el perito basado en dichas declaraciones, y ningún otro fruto de la declaración puede ser admitido en evidencia contra el acusado en rm procedimiento criminal, con excepción al asunto respec-tivo a la condición mental que el acusado ha presentado su testimonio.(5) (Traducción nuestra.)
Vemos, pues, que la regla federal permite, como la de California, que a solicitud del Fiscal se evalúe al acusado cuando éste presente su defensa de locura. Ambas presen-tan, como característica común, que es el tribunal el que escoge y designa al perito, no el Ministerio Fiscal. La regla federal claramente limita su ámbito evidenciario: ni las de-claraciones del acusado al perito, como tampoco el testimo-nio del perito en cuanto a las declaraciones del acusado, ni otro fruto de la evaluación, son admisibles contra el acu-*786sado en otra etapa o proceso, que no sea el de determinar su estado mental al momento de los hechos delictivos. Cierta-mente estas salvaguardas son suficientes para garantizar su derecho a no incriminarse.
En resumen, el ordenamiento penal procesal de California y las reglas federales se asemejan a la Regla 74 de Procedimiento Criminal, supra, al requerir la notificación oportuna de la defensa de locura. Parten de la premisa de que el Ministerio Fiscal tiene la necesidad de prepararse ante la prueba pericial, inherentemente compleja, que puede presentar un acusado con sus peritos.
Sin embargo, aquellas con mejor balance nos revelan una mayor intervención del Poder Judicial. Al autorizar al tribunal que seleccione y nombre al perito, rechazan que sea el Ministerio Fiscal. De este modo superan la desven-taja y, simultáneamente, logran un balance que salva-guarda el derecho del acusado a no incriminarse.
IV
La ausencia de una regla de procedimiento criminal que expresamente provea la solución no es obstáculo para la recta adjudicación del recurso. Precisamente en Pueblo v. Sánchez Torres, 102 D.P.R. 499, 505 (1974), resolvimos que “[l]os tribunales tienen la facultad inherente de proveer procedimientos y complementar los ya establecidos y llenar vacíos procesales, siempre que no contravengan lo dispuesto por estatuto”.(6) “Para lograr inyectarle rapidez a los procesos y facilitar la búsqueda de la verdad —factores básicos en el quehacer de administrar justicia— hemos suplementado jurisprudencialmente, y en limitadas ocasiones, las insuficiencias de las normas vigentes en las reglas de procedimiento civil y criminal y en la Ley de Evidencia *787en perfecta congruencia con el diseño general constitu-cional”. (Enfasis suplido.) Meléndez v. Levitt & Sons of P.R., 104 D.P.R. 797, 809 (1976).
Con ese mismo espíritu llenamos este vacío procesal mediante una interpretación analógica. Con el beneficio de la norma federal y de California, incorporamos y hacemos extensible la filosofía actual de nuestra Regla 240 de Procedimiento Criminal, supra —que rige la evaluación psiquiátrica del acusado en torno a su procesabilidad al momento de juicio— a los efectos de que el tribunal, a solicitud del Ministerio Fiscal, pueda ordenarle en etapa posterior someterse a una evaluación por un perito, nombrado por el propio tribunal.(7)
Además, para salvaguardar los derechos del acusado, ninguna declaración suya en el curso de esa evaluación, ningún testimonio por el perito basado en dichas declara-ciones y ningún otro fruto de la declaración, será admisible en evidencia contra el acusado en algún procedimiento criminal, con excepción del asunto referente a su condición mental.
El trámite aquí pautado, claro está, no impide de forma alguna que, además del perito nombrado por el Tribunal, la defensa o el Ministerio Fiscal presenten sus respectivos peritos. Sin embargo, el designado por el tribunal será el único que puede evaluar directa y personalmente al acu-sado a petición del Ministerio Público. En otras palabras, el Ministerio Fiscal no tiene derecho a requerirle al acusado que sea evaluado por su perito.
V
A la luz de lo antes expuesto, el Tribunal de Circuito de Apelaciones incidió al confirmar la orden del tribunal de *788instancia de que el acusado Pérez Velázquez se sometiera a una evaluación psiquiátrica con el doctor López Menéndez, perito del Ministerio Fiscal.
Independientemente de la improcedencia del plantea-miento de Pérez Velázquez sobre conflicto de intereses(8) —según la tesis del equipo multidisciplinario— esa orden viola su derecho a no incriminarse; significó obligarlo a declarar ante un agente del Ministerio Fiscal.
En su defecto, el tribunal de instancia seleccionará y nombrará un perito para que en un término razonable eva-lúe su estado mental al momento de los alegados hechos delictivos. Dicho perito someterá su informe al tribunal, con copias al Ministerio Fiscal y al abogado de Pérez Velázquez. Además, con sujeción a los límites evidenciarios antes indicados, estará disponible para testificar a petición de cualesquiera de las partes, luego de que Pérez Veláz-quez haya presentado prueba sobre su defensa de locura.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se une la Juez Asociada Señora Naveira de Rodón.

 33 L.P.R.A. see. 3154.


 En ese mismo caso, expresamos que “el acusado voluntariamente hizo la notificación de que intenta valerse de la defensa de locura como eximente de su responsabilidad criminal. Tal actuación constituye una renuncia limitada de cual-quier derecho a no incriminarse que pudiera concebiblemente estar envuelto en el caso”. (Citas omitidas y énfasis suprimido.) Pueblo v. Tribunal Superior, 92 D.P.R. 116, 126 (1965).


 Nuestra Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, agrupa las defensas de coartada y locura. Las reglas federales las separan dentro de la misma Regla 12 de Procedimeinto Criminal federal, 18 U.S.C.: la 12.1 sobre coartada; la 12.2 sobre locura. 18 U.S.C., R. 12.1(f) y 12.2.


 A modo de paréntesis, es importante señalar la diferencia entre inimputable y procesable. En el primero, el acusado está apto para ser juzgado, pero al momento de cometer el delito no comprendía la criminalidad de su acto dado a una condición mental. La otra, por una condición mental al momento del juicio, no puede ser pro-cesado, pues se violaría su derecho a asistir su defensa.


 Los intentos de declarar la Regla de Procedimiento Criminal federal 12.2 (18 U.S.C.), violatoria del derecho a no incriminarse de la Enmienda V, fueron rechaza-dos desde United States v. Byers, 740 F.2d 1104 (D.C. Cir. 1984); United States v. Madrid, 673 F.2d 1114 (lOmo Cir.), cert. denegado, 459 U.S. 843 (1982); United States v. Leonard, 609 F.2d 1163 (5to Cir. 1980); Walker v. Butterworth, 599 F.2d 1074 (5to Cir.), cert. denegado, 444 U.S. 937 (1979); United States v. Reifsteck, 535 F.2d 1030 (8vo Cir. 1976); United States v. Cohen, 530 F.2d 43 (5to Cir.), cert. denegado, 429 U.S. 855 (1975); United States v. Trapnell, 495 F.2d 22 (2do Cir.), cert. denegado, 419 U.S. 851 (1974); United States v. Baird, 414 F.2d 700 (2do Cir.), cert. denegado, 396 U.S. 1005 (1969).


 González v. Tribunal Superior, 75 D.P.R. 585 (1953), y Urrutia v. A.A.A., 103 D.P.R. 643 (1975).


 Compárese el trámite dispuesto en la Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV, sobre nombramiento judicial.


 En López v. Depto. de Salud, 145 D.P.R. 721 (1998), resolvimos que para que se configure un conflicto de intereses al amparo del Art. 3.4(e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1824(e), es menester “[q]ue el empleado gubernamental haya participado antes en el asunto en cuestión de manera personal y sustancial”. (Énfasis suplido y en el original.)